J-A03016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 METRO BANK                               :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DOUGLASS E. HOWARD, JR.,                 :
 ADMINISTRATOR OF THE ESTATE OF           :
 MARGARET A. HOWARD, AND ALL              :   No. 17 MDA 2019
 UNKNOWN HEIRS TO THE ESTATE              :
 OF MARGARET A. HOWARD,                   :
 DECEASED                                 :
                                          :
                                          :
 APPEAL OF: DOUGLASS E.                   :
 HOWARD, JR.

            Appeal from the Order Entered November 16, 2018
  In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                            2014 CV 7968-MF


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                               FILED MAY 08, 2020

      Appellant, Douglass Earl Howard, Jr., appeals pro se from the November

16, 2018 Order entered in the Dauphin County Court of Common Pleas in this

mortgage foreclosure action. In the November 16, 2018 Order, the trial court

determined that: (1) the July 20, 2016 transfer of real property from the

Estate of Margaret A. Howard by Appellant, as administrator of the Estate, to

himself was invalid; and (2) Appellant does not have a personal interest in the

property and is, thus, prohibited from proceeding pro se. We dismiss this

appeal.
J-A03016-20



      The pro se Brief that Appellant has submitted to this Court fails to

conform to the basic requirements of appellate advocacy. Appellant’s Brief

does not include: (1) the full text of the Order in question; (2) accurate

statements of the scope and standard of review; and (3) a copy of his Rule

1925(b) Statement.        See Pa.R.A.P. 2111(a) (listing required contents for

appellate briefs).

      Most notably, the argument section of Appellant’s Brief, while

voluminous, is devoid of any citation to case law or to the record.             See

Appellant’s Brief at 11-39.         “The Rules of Appellate Procedure state

unequivocally that each question an appellant raises is to be supported by

discussion and analysis of pertinent authority.” Eichman v. McKeon, 824

A.2d 305, 319 (Pa. Super. 2003) (citations omitted). See Pa.R.A.P. 2111 and

Pa.R.A.P.   2119     (listing   argument    requirements   for   appellate   briefs).

Furthermore, “[w]hen issues are not properly raised and developed in briefs,

when the briefs are wholly inadequate to present specific issues for review, a

Court will not consider the merits thereof.” Branch Banking and Trust v.

Gesiorski, 904 A.2d 939, 942-43 (Pa. Super. 2006) (citation omitted). See

Pa.R.A.P. 2101 (explaining that substantial briefing defects may result in

dismissal of appeal).

      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because [he] lacks legal training.”        Id. at 942 (citation omitted)     “As our

[S]upreme [C]ourt has explained, any layperson choosing to represent

                                       -2-
J-A03016-20



[himself] in a legal proceeding must, to some reasonable extent, assume the

risk that [his] lack of expertise and legal training will prove [his] undoing.”

Id. (citation omitted).

       In the present case, even a liberal construction of Appellant’s Brief

cannot remedy the serious inadequacies. Accordingly, we dismiss the appeal

due to the substantial briefing defects in Appellant’s Brief, which hamper our

ability to conduct meaningful appellate review. See Pa.R.A.P. 2101.1

       Appeal dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/08/2020




____________________________________________


1 Even if the substantial defects in Appellant’s Brief had not rendered his issues
waived, based on our review of the trial court’s November 16, 2018
Memorandum Opinion, we conclude that the issues lack merit as the trial
court, upon remand from this Court, properly concluded, that: (1) Appellant’s
transfer of the subject property from the estate to himself was invalid, and
(2) Appellant, therefore, lacked a personal interest in the property and was
prohibited from acting on his own behalf to set aside the sale of the property.
See Trial Ct. Op., 11/16/18, at 3-5.

                                           -3-